Citation Nr: 0427875	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than December 20, 
1999, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army 
from November 1966 to November 1968.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
in which the RO, in part, granted the appellant's claim of 
entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability 
and assigned an effective date of December 20, 1999 for the 
TDIU.  

In a decision dated December 30, 2003, the Board denied the 
appellant's earlier effective date claim.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2004, the 
parties filed a Joint Motion for Remand and requested a stay 
of proceedings pending a ruling on the Joint Motion.  A May 
2004 Order of the Court granted the Joint Motion and vacated 
that portion of the Board's decision that denied the earlier 
effective date claim; an increased rating issue remanded by 
the Board was not affected.  The earlier effective date issue 
on appeal was remanded to the Board for readjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a).

As for the December 2003 Board remand, that remand was 
required pursuant to Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), in that the veteran's representative had 
notified the RO, in November 2001, that the veteran wanted to 
appeal the December 2000 rating decision as to the rating 
assigned for post-traumatic stress disorder (PTSD), and the 
RO had not yet prepared a Statement of the Case (SOC) 
addressing the issue of entitlement to an increased rating 
for PTSD in excess of 70 percent.  In this situation, the 
Court has held that the Board should remand the matter to the 
RO for the issuance of an SOC.  Id.  The December 2003 remand 
contained instructions to that effect and the matter is 
referred to the RO for appropriate action in accordance with 
the remand.




REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

The appellant contends that his entitlement to TDIU should be 
effective from March 1996.  The Board notes that, in February 
1998, the appellant's claim for a rating in excess of 30 
percent for the PTSD disability was denied by the RO.  He was 
informed of that rating decision, but did not appeal.  The 
February 1998 rating decision is, therefore, final.  (No 
collateral attack of that rating decision has been 
initiated.)

The RO determined that a claim for TDIU was filed December 
20, 1999.  The RO used this date as the effective date of the 
increased (70 percent) rating, as well as the effective date 
for the grant of TDIU.  In Servello v. Derwinski, 3 Vet. App. 
196 (1992), the Court addressed the issue of entitlement to 
an earlier effective date and pointed out that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications, formal or informal, 
for increased benefits.  38 U.S.C.A. § 5110(b)(2); see 
38 C.F.R. § § 3.400(o)(2), 3.155(a).  The veteran is not 
required to mention "unemployability."  See Gleicher v. 
Derwinski, 2 Vet. App. 26 (1991) (reversing Board decision 
denying TDIU benefits where appellant had requested an 
increase in the assigned 70 percent disability rating to 100 
percent but did not specifically request TDIU); Snow v. 
Derwinski, 1 Vet. App. 417 (1991) (remanding matter to Board 
for consideration of TDIU claim where appellant had not 
raised it explicitly).  

The Board has reviewed the record to determine whether an 
informal claim was filed prior to December 20, 1999.  The 
regulations also stipulate that under 38 C.F.R. § 3.157, an 
informal claim may consist of a report of examination or 
hospitalization.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  The Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993); 38 C.F.R. § 3.157.

In this case, the evidence of record includes the report from 
the VA examination conducted in March 2000, as well as 
reports of VA inpatient and outpatient treatment rendered 
between 1995 and April 1997.  However, the evidence of record 
does not include any medical evidence dated after April 1997, 
and before the March 2000 VA examination report.  It appears 
that the appellant was receiving VA mental health treatment 
during that timeframe, that he was hospitalized at the VA 
facility in Topeka in February 1998, and that he was treated 
in the domiciliary facility in January 1998.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board notes that, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), VA must obtain these 
outstanding VA records, which may well contain significant 
medical findings and conclusions, and which may constitute an 
informal claim.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. §§ 3.157(b)(1), 3.159(c) (2003).

The record contains a March 26, 1997 VA Biopsychosocial 
report that indicates the appellant was in receipt of 
disability benefits from the Social Security Administration 
(SSA); the March 2000 VA examination report also indicates 
that the appellant was in receipt of SSA benefits.  However, 
complete copies of the medical records upon which the 
original disability award was based, as well as any 
associated SSA decision, including the List of Exhibits, have 
not been made part of the claims file.  All of these records 
should be obtained and associated with the claims file.

In addition, the VCAA and its implementing regulations 
require that VA provide specific notice to claimants 
regarding information needed to complete an application for 
benefits as well as specific notice regarding information or 
evidence required to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 to 
provide adequate notice).  VA also has a duty to assist 
claimants in the development of their claims.  The Court has 
recently addressed the application of the VCAA to claims for 
entitlement to an earlier effective date.  See Huston v. 
Principi, 17 Vet. App. 195, 201-203 (2003).  Accordingly, the 
appellant must be informed of the information or evidence 
necessary to substantiate his claim for an earlier effective 
date for the grant of TDIU.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2003) is completed.  In particular, the 
RO should notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part 
of such evidence he should obtain and 
what part the RO will yet attempt to 
obtain on his behalf, including VA 
treatment records dated prior to December 
20, 1999.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claim on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).

2.  The RO should obtain all of the 
appellant's VA inpatient and outpatient 
treatment records that were prepared 
before December 20, 1999, not already of 
record and associate them with the claims 
file.  These should include the Topeka VA 
January 1998 and February 1998 
hospitalizations.

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA decision and the 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

4.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal.  (If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.)

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable statutes and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. § § 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

